DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about 20 Gauss" in claims 8 & 15 is a relative term which renders the claim indefinite.  The term " about 20 Gauss " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What limit is placed on the term “about” in the listed claims. Would about 10 Gauss be OK? Or does in need to be 19.8 Gauss to be acceptable? What range in deviation from 20 Gauss is acceptable?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 11, 16, 17, & 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Drenth et al (U.S. PGPub # 2009/0128139).
Regarding Independent Claim 1, Drenth teaches:
A magnetic proximity sensor, comprising: 
a normal magnetic field vector sensing element oriented to detect the magnetic field strength of a target magnet in a normal field vector direction (Fig. 3A-C Elements 18 & 19 and paragraphs 0040-0042.); 
at least one transverse magnetic field vector sensing element oriented to detect the magnetic field strength of the target magnet in at least one transverse field vector direction (Fig. 3A-C Elements 18 & 19 and paragraphs 0040-0042.); and 
a logic circuit connected to the normal magnetic field vector sensing element and to the at least one transverse magnetic field vector sensing element (Fig. 3A-E Element 27 and Fig. 6A-B Element 32 and paragraphs 0072-0076.), the logic circuit being configured to indicate when both the magnetic field strength of the target magnet in the normal field vector direction is greater than a normal magnetic field vector sensing threshold (Fig. 3A-E Element 27 and Fig. 6A-B Element 32 and paragraphs 0072-0076.) and the magnetic field strength of the target magnet in the at least one transverse field vector direction is lesser than an absolute transverse magnetic field vector sensing threshold (Fig. 3A-E Element 27 and Fig. 6A-B Element 32 and paragraphs 0072-0076.).
Regarding Claim 2, 
Drenth teaches at least one of the normal magnetic field vector sensing element detecting the magnetic field strength of the target magnet in a normal field vector direction and the at least one transverse magnetic field vector sensing element detecting the magnetic field strength of the target magnet in the at least one transverse field vector direction by way of at least one of the Hall Effect and magneto resistivity (Paragraph 0013.).
Regarding Claim 9, Drenth teaches all elements of claim 1, upon which this claim depends.
Drenth teaches a printed circuit board (Fig. 3A-E Element 27.), the normal magnetic field vector sensing element being attached to a bottom side of the printed circuit board, and the at least one transverse magnetic field vector sensing element being attached to a top side of the printed circuit board (Fig. 3A-E Elements 18, 19, & 27 and paragraph 0042 wherein the sensors are mounted on port and starboard sides, which can be, in the broadest reasonable interpretation, be the top and bottom sides of the PCB given one frame of reference.).
Regarding Independent Claim 10, Drenth teaches:
An apparatus having a magnetic proximity sensor, comprising: 
a target magnet attached to a movable object (Fig. 2A-B Element 138.); 
a normal magnetic field vector sensing element oriented to detect the magnetic field strength of the target magnet in a normal field vector direction (Fig. 3A-C Elements 18 & 19 and paragraphs 0040-0042.); 
at least one transverse magnetic field vector sensing element oriented to detect the magnetic field strength of the target magnet in at least one 
a logic circuit connected to the normal magnetic field vector sensing element and to the at least one transverse magnetic field vector sensing element (Fig. 3A-E Element 27 and Fig. 6A-B Element 32 and paragraphs 0072-0076.), the logic circuit being configured to indicate when both the magnetic field strength of the target magnet in the normal field vector direction is greater than a normal magnetic field vector sensing threshold (Fig. 3A-E Element 27 and Fig. 6A-B Element 32 and paragraphs 0072-0076.) and the magnetic field strength of the target magnet in the at least one transverse field vector direction is lesser than an absolute transverse magnetic field vector sensing threshold (Fig. 3A-E Element 27 and Fig. 6A-B Element 32 and paragraphs 0072-0076.).
Regarding Claim 11, Drenth teaches all elements of claim 11, upon which this claim depends.
Drenth teaches at least one of the normal magnetic field vector sensing element detecting the magnetic field strength of the target magnet in a normal field vector direction and the at least one transverse magnetic field vector sensing element detecting the magnetic field strength of the target magnet in the at least one transverse field vector direction by way of at least one of the Hall Effect and magneto resistivity (Paragraph 0013.).
Regarding Claim 16,
Drenth teaches a printed circuit board (Fig. 3A-E Element 27.), the normal magnetic field vector sensing element being attached to a bottom side of the printed circuit board, and the at least one transverse magnetic field vector sensing element being attached to a top side of the printed circuit board (Fig. 3A-E Elements 18, 19, & 27 and paragraph 0042 wherein the sensors are mounted on port and starboard sides, which can be, in the broadest reasonable interpretation, be the top and bottom sides of the PCB given one frame of reference.).
Regarding Claim 17, Drenth teaches:
A method of determining the proximity of an object to a sensor, comprising the steps of: 
attaching a target magnet to the object (Fig. 2A-B Element 138.); 
orienting a normal magnetic field vector sensing element to detect the magnetic field strength of the target magnet in a normal field vector direction using at least one of the Hall Effect and magneto resistivity (Fig. 3A-C Elements 18 & 19 and paragraphs 0013 & 0040-0042.); 
orienting a transverse magnetic field vector sensing element to detect the magnetic field strength of the target magnet in a transverse field vector direction using at least one of the Hall Effect and magneto resistivity (Fig. 3A-C Elements 18 & 19 and paragraphs 0013 & 0040-0042.); and connecting a logic circuit to the normal magnetic field vector sensing element and to the transverse magnetic field vector sensing element (Fig. 3A-E Element 27 and Fig. 6A-B Elements 27 & 32 and paragraphs 0072-0076.); 

Regarding Claim 20, Drenth teaches all elements of claim 11, upon which this claim depends.
Drenth teaches attaching the normal magnetic field vector sensing element to a bottom side of a printed circuit board (Fig. 3A-E Element 27. Fig. 3A-E Elements 18, 19, & 27 and paragraph 0042 wherein the sensors are mounted on port and starboard sides, which can be, in the broadest reasonable interpretation, be the top and bottom sides of the PCB given one frame of reference.), and attaching the transverse magnetic field vector sensing element to a top side of the printed circuit board (Fig. 3A-E Elements 18, 19, & 27 and paragraph 0042 wherein the sensors are mounted on port and starboard sides, which can be, in the broadest reasonable interpretation, be the top and bottom sides of the PCB given one frame of reference.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Drenth et al (U.S. PGPub # 2009/0128139) in view of Miszewski et al (U.S. PGPub # 2003/0117133).
Regarding Claim 7,
Drenth does not explicitly teach at least one of the normal magnetic field vector sensing threshold and the absolute transverse magnetic field vector sensing threshold being adjustable.
Miszewski teaches at least one of the normal magnetic field vector sensing threshold and the absolute transverse magnetic field vector sensing threshold being adjustable (Paragraph 0008.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Miszewski to the teachings of Drenth such that at least one of the normal magnetic field vector sensing threshold and the absolute transverse magnetic field vector sensing threshold being adjustable because this allows one to “avoid detections that may result from sensor or system noise.” See Miszewski paragraph 0008.
Regarding Claim 14, Drenth teaches all elements of claim 10, upon which this claim depends.
Drenth does not explicitly teach at least one of the normal magnetic field vector sensing threshold and the absolute transverse magnetic field vector sensing threshold being adjustable.
Miszewski teaches at least one of the normal magnetic field vector sensing threshold and the absolute transverse magnetic field vector sensing threshold being adjustable (Paragraph 0008.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Miszewski to the teachings of Drenth such that at least one of the normal magnetic field vector sensing threshold and the absolute .

Claim 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Drenth et al (U.S. PGPub # 2009/0128139) in view of Wagner et al (U.S. PGPub # 2017/0336287.)
Regarding Claim 8, Drenth teaches all elements of claim 1, upon which this claim depends.
Drenth does not explicitly teach the absolute transverse magnetic field vector sensing threshold being about 20 Gauss.
Wagner teaches the absolute transverse magnetic field vector sensing threshold being about 20 Gauss (Paragraphs 0040 & 0043.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Wagner to the teachings of Drenth such that the absolute transverse magnetic field vector sensing threshold being about 20 Gauss because any adjustable threshold can easily be set to any arbitrary value based on the measurements made in a particular setting.
Regarding Claim 15, Drenth teaches all elements of claim 10, upon which this claim depends.
Drenth does not explicitly teach
Wagner teaches the absolute transverse magnetic field vector sensing threshold being about 20 Gauss (Paragraphs 0040 & 0043.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Wagner to the teachings of Drenth such that the absolute transverse magnetic field vector sensing threshold being about 20 Gauss because any adjustable threshold can easily be set to any arbitrary value based on the measurements made in a particular setting.

Allowable Subject Matter
Claims 3-6, 12-13, & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 3, Drenth teaches all elements of claim 2, upon which this claim depends.
Drenth teaches a first region adjacent to the target magnet wherein the magnetic field strength of the target magnet in the normal field vector direction sensed by the normal magnetic field vector sensing element is greater than the normal magnetic field vector sensing threshold defining a normal magnetic field vector sensing element switching window; and a second region adjacent to the target magnet wherein the magnetic field strength of the target magnet in the at least one transverse field 
Regarding Claim 4,
The magnetic proximity sensor of claim 3, wherein: the normal magnetic field vector sensing element is configured to output a "high" or "on"~ signal when the magnetic field strength of the target magnet in the normal field vector direction sensed by the normal magnetic field vector sensing element is greater than the normal magnetic field vector sensing threshold; the at least one transverse magnetic field vector sensing element is configured to output a "low" or "off" signal when the magnetic field strength of the target magnet in the at least one transverse field vector direction sensed by the at least one transverse magnetic field vector sensing element is lesser than the absolute transverse magnetic field vector sensing threshold; an inverter / NOT gate is in electrical communication with the at least one transverse magnetic field vector sensing element, the inverter / NOT gate being configured to output a "high" or "on" signal when the at least one transverse magnetic field vector sensing element outputs a "low" or "off" signal; and an AND gate is in electrical communication with the normal magnetic field vector sensing element and with the inverter / NOT gate, the AND gate configured to output a "high" or "on" signal only when the normal magnetic field vector sensing element outputs a "high" or "on" signal and the inverter / NOT gate outputs a "high" or "on" signal.
Regarding Claim 5,
The magnetic proximity sensor of claim 3, wherein: the logic circuit being further configured to determine from a rate of change of the magnetic field strength of the target magnet in the normal field vector direction sensed by the normal magnetic field vector sensing element whether the normal magnetic field vector sensing element is approaching the normal magnetic field vector sensing element switching window.
Regarding Claim 6,
The magnetic proximity sensor of claim 3, wherein: the logic circuit being further configured to determine from a rate of change of the magnetic field strength of the target magnet in the at least one transverse field vector direction sensed by the at least one transverse magnetic field vector sensing element whether the at least one transverse magnetic field vector sensing element is approaching the at least one transverse magnetic field vector sensing element switching window.
Regarding Claim 12,
The apparatus of claim 11, wherein: a first region adjacent to the target magnet wherein the magnetic field strength of the target magnet in the normal field vector direction sensed by the normal magnetic field vector sensing element is greater than the normal magnetic field vector sensing threshold defining a normal magnetic field vector sensing element switching window; and a second region adjacent to the target magnet wherein the magnetic field strength of the target magnet in the at least one transverse field vector direction sensed by the at least one transverse magnetic field vector sensing element is lesser than the absolute transverse magnetic field vector sensing threshold defining at least one transverse magnetic field vector sensing element switching window.
Regarding Claim 13,
The apparatus of claim 12, wherein: the normal magnetic field vector sensing element is configured to output a "high" or "on"~ signal when the magnetic field strength of the target magnet in the normal field vector direction sensed by the normal magnetic field vector sensing element is greater than the normal magnetic field vector sensing threshold; the at least one transverse magnetic field vector sensing element is configured to output a "low" or "off" signal when the magnetic field strength of the target magnet in the at least one transverse field vector direction sensed by the at least one transverse magnetic field vector sensing element is lesser than the absolute transverse magnetic field vector sensing threshold; an inverter / NOT gate is in electrical communication with the at least one transverse magnetic field vector sensing element, the inverter / NOT gate being configured to output a "high" or "on" signal when the at least one transverse magnetic field vector sensing element outputs a "low" or "off" signal; and an AND gate is in electrical communication with the normal magnetic field vector sensing element and with the inverter / NOT gate, the AND gate configured to output a "high" or "on" signal only when the normal magnetic field vector sensing element outputs a "high" or "on" signal and the inverter / NOT gate outputs a "high" or "on" signal.
Regarding Claim 18,
The method of claim 17, further comprising the steps of: defining a first region adjacent to the target magnet wherein the magnetic field strength of the target magnet in the normal field vector direction sensed by the normal magnetic field vector sensing element is greater than the normal magnetic field vector sensing threshold as a normal 
Regarding Claim 19,
The method of claim 18, further comprising the steps of: configuring the normal magnetic field vector sensing element to output a "high" or "on"~ signal when the magnetic field strength of the target magnet in the normal field vector direction sensed by the normal magnetic field vector sensing element is greater than the normal magnetic field vector sensing threshold; configuring the transverse magnetic field vector sensing element to output a "low" or "off" signal when the magnetic field strength of the target magnet in the transverse field vector direction sensed by the transverse magnetic field vector sensing element is lesser than the absolute transverse magnetic field vector sensing threshold; configuring an inverter / NOT gate in electrical communication with the transverse magnetic field vector sensing element to output a "high" or "on" signal when the transverse magnetic field vector sensing element outputs a "low" or "off" signal; and configuring an AND gate in electrical communication with the normal magnetic field vector sensing element and with the inverter / NOT gate to output a "high" or "on" signal only when the normal magnetic field vector sensing element outputs a "high" or "on" signal and the inverter / NOT gate outputs a "high" or "on" signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited present relevant limitations claimed by Applicant but do not address every limitation. They represent other closely related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858